DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 
The claims recite a method for providing control data for an eye surgical laser of a treatment apparatus for removing tissue.  
Step 2A, Prong One
Regarding Claim 1, the limitations of “calculating an internal wavefront from a difference of the ocular wavefront and the corneal wavefront, calculating a wavefront to be achieved from a difference of a preset target wavefront and the calculated internal wavefront; calculating a tissue geometry to be removed from a difference of the corneal geometry and the target corneal geometry” are processes, as drafted, covers performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard. For example, a physician can determine the calculations needed to determine ocular wavefront, internal wavefront and corneal wavefront utilizing simple calculations done thru pen and paper by simply utilizing the associated measurements taken from the ocular geometry of a patient’s eye.  If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “control device providing control data for controlling the eye surgical laser which includes the tissue geometry to be removed from for removing the tissue”.  Additional element of control device does not integrate to a practical application as the data attained by the control device is processed but is not outputted to the laser device for actual use as data can be provided but never used. Ascertaining corneal geometry, corneal wavefront, internal wavefront, and target corneal geometry are mere pre-solution activity of data gathering and processing. This pre-solution activity of data gathering and data processing using computing systems is well-understood, routine, and conventional in the field of medical practice as it is a general practice utilizing patient data, and all uses of the recited judicial exception require the pre-solution activity of data gathering.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.



Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as the control device is no more than a processor that is a generically claimed computer components which enable the above-identified abstract idea(s) to be conducted by performing the basic functions of automating mental tasks.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that amount to an inventive concept. Therefore, the claim is not patent eligible.
 	Dependent claims 2-14 do not add significantly more than the judicial exception explained above and inherit the same rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "for an eye surgical laser" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Examiner interprets the claim as the intended use for outputting data for the surgical laser. See MPEP § 2173.05(d).
Claim 1 recites, “providing control data for controlling the eye surgical laser”, it is unclear where this data is being provided and what is actually using/implementing the data. Clarification is requested. 
Claims 1, 2 and 4 discuss the use of “physical model” and “Fermat’s principle”, it is unclear how the model and principle are being used.  Clarification is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond (U.S Publication No. 2016/0150952) in view of Sarver (U.S Publication No. 2012/0249955).  

In regards to Claim 1,  Raymond teaches A method for providing control data for an eye surgical laser of a treatment apparatus for removing tissue, wherein the method comprises the following steps performed by a control device (Para 42, processor and use of laser for eye treatment): ascertaining a corneal geometry of a cornea of a human or animal eye from predetermined examination data; ascertaining a corneal wavefront from the corneal geometry by means of a physical model, wherein a change of an input wavefront upon a passage through the cornea with the ascertained corneal geometry is determined for ascertaining the corneal wavefront by means of the physical model (Para 167, 209, model is utilized thru Fermat’s principle as stated corneal geometry is found by corneal topography); ascertaining an ocular wavefront of the human or animal eye from the predetermined examination data, wherein a change of the input wavefront upon a passage through the entire human or animal eye is described by the ocular wavefront (Para 167,209, aberrations and aberrometry is used to establish ocular wavefront); calculating a wavefront to be achieved from a difference of a preset target wavefront and the calculated internal wavefront (para 116, 138, target system utilized to establish desired wavefront geometry); ascertaining a target corneal geometry  from the wavefront to be achieved by means of the physical model, wherein the target corneal geometry is determined by means of the physical model, which results in the wavefront  to be achieved upon a passage of the input wavefront through a target cornea with the target corneal geometry (para 138); calculating  a tissue geometry to be removed from a difference of the corneal geometry and the target corneal geometry(Para 21, 28); providing control data for controlling the eye surgical laser, which includes the tissue geometry to be removed for removing the tissue (Para 33,  38-39).
Raymond fails to teach calculating an internal wavefront from a difference of the ocular wavefront and the corneal wavefront.
Sarver teaches calculating an internal wavefront from a difference of the ocular wavefront and the corneal wavefront (Para 4).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Eye Surgical Laser as taught by Raymond, with calculating an internal wavefront from a difference of the ocular wavefront and the corneal wavefront as taught by Sarver, since such a modification would provide the predictable result of providing the internal aberration of the eye.  

In regards to Claim 2, Raymond in view of Sarver teaches characterized in that beam modelling according to the Fermat's principle is used for the physical model (Para 167, Fermat’s principal utilized to made calculations).

In regards to Claim 3,  Raymond in view of Sarver teaches characterized in that for ascertaining the corneal wavefront, a plane wave is used as the input wavefront, wherein the input wavefront extends perpendicularly to an optical axis of the cornea, wherein the corneal wavefront is calculated according to the formula CW = -(TQ + n (QF - OF)) wherein CW is the corneal wavefront, wherein TQ is a distance of a respective ray of the input wavefront up to the cornea with the ascertained corneal geometry, wherein n is a refractive index of the cornea, wherein OF is a medium focal length of the cornea up to a focal point F and wherein QF is a distance from a position, in which the respective ray of the input wavefront TQ is incident on the cornea, up to the focal point F (Para 167, Para 229-240, discussion of different parameters of wavefronts that are used to calculate dimensions used on the eye).

In regards to Claim 4, Raymond in view of Sarver teaches, characterized in that the target corneal geometry is ascertained by means of back-calculation from the wavefront to be achieved, wherein the back-calculation is performed according to the Fermat's principle (para 167).

In regards to Claim 5, Raymond in view of Sarver teaches characterized in that the predetermined examination data for the corneal geometry is measured by means of corneal topography (Para 167, target parameters for eye correction).

In regards to Claim 6, Raymond in view of Sarver teaches characterized in that the predetermined examination data for the ocular wavefront is measured by means of aberrometry (Para 167, Para 229, aberrometry used to get ocular wavefront).

In regards to Claim 8, Raymond in view of Sarver teaches a control device, which is configured to perform a method according to claim 1 (Para 38, processor in control of treatment utilizing optical properties).

In regards to Claims, 9, 12, 13, Raymond in view of Sarver teaches a treatment apparatus/computer program including instructions/computer readable medium that stores the computer program with at least one eye surgical laser for removing tissue of a human or animal eye, in particular a lenticule, by means of photodisruption and/or photoablation, and at least one control device according to claim 8 (Para 5 – lenticule, Para 90, 97, use of laser treatment to ablate and shape cornea of the eye, Para 115, 177 – computer readable, Para  106/107 – program, storage ). 

In regards to Claim 11, Raymond in view of Sarver teach, the treatment apparatus according claim 9, characterized in that the control device comprises at least one storage device for at least temporary storage of at least one control dataset (Para 99, 187), wherein the control dataset or datasets include(s) control data for positioning and/or focusing individual laser pulses in the cornea (Para 100-107); and includes at least one beam device for beam guidance and/or beam shaping and/or beam deflection and/or beam focusing of a laser beam of the laser (Para 100-107, laser beam is controlled and shaped based on data for treatment).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Raymond (U.S Publication No. 2016/0150952) in view of Sarver (U.S Publication No. 2012/0249955) and in further view of Sugiyama (U.S Patent No. 8,403,490). 

In regards to Claim 7, Raymond in view of Sarver fails to teach, characterized in that a shape of the target wavefront is preset by a curvature shape of a retina of the human or animal eye.
Sugiyama teaches, characterized in that a shape of the target wavefront is preset by a curvature shape of a retina of the human or animal eye (Claim 4, target curvature).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Eye Surgical Laser as taught by Raymond, with characterized in that a shape of the target wavefront is preset by a curvature shape of a retina of the human or animal eye as taught by Sugiyama, since such a modification would provide the predictable result of providing establishing the target best for an individual’s eye based on their retinal shape.  

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond (U.S Publication No. 2016/0150952) in view of Sarver (U.S Publication No. 2012/0249955) and in further view of Arba-Mosquera (Identified as Arba, U.S Publication No. 2020/0297537). 

In regards to Claim 10 and 14, Raymond in view of Sarver fail to teach the treatment apparatus according to claim 9, wherein the laser is formed to emit laser pulses in a wavelength range between 300 nm and 1400 nm, between 700 nm and 1200 nm, at a respective pulse duration between 1 fs and 1 ns, between 10 fs and 10 ps, and a repetition frequency of greater than 10 kHz, between 100 kHz and 100 MHz.
Arba teaches, wherein the laser is formed to emit laser pulses in a wavelength range between 300 nm and 1400 nm, between 700 nm and 1200 nm, at a respective pulse duration between 1 fs and 1 ns, between 10 fs and 10 ps, and a repetition frequency of greater than 10 kHz, between 100 kHz and 100 MHz (Para 16).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Eye Surgical Laser as taught by Raymond, with laser is formed to emit laser pulses in a wavelength range between 300 nm and 1400 nm, between 700 nm and 1200 nm, at a respective pulse duration between 1 fs and 1 ns, between 10 fs and 10 ps, and a repetition frequency of greater than 10 kHz, between 100 kHz and 100 MHz as taught by Arba, since such a modification would provide the predictable result of establishing ideal parameters for an effective laser treatment.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792